Citation Nr: 0802856	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO. 05-32 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Processing Office (RPO), Education Division 
Buffalo, New York


THE ISSUE

Whether the veteran is eligible for VA education benefits 
beyond December 2, 2004.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The record shows that the veteran served on active duty 
from February 1994 to February 1998.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 determination by the RPO.

In his Notice of Disagreement, received in May 2005, and in 
his Substantive Appeal, received in October 2005, the 
veteran raised contentions to the effect that he should 
have received VA education benefits for the period from 
January 2004 through June 2004. He states that even though 
he was laid off during that time, he was still receiving 
classroom instruction. That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes. Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 
38 C.F.R. § 20.101 (2007). It is referred to the RPO, 
however, for appropriate action.


FINDINGS OF FACT

1. In July 2000, VA granted the veteran VA education 
benefits for the purpose of attending a state-approved 
apprenticeship program which would enable the veteran to 
work in the electrical industry. 

2. VA approved the veteran's apprenticeship program, which 
required 8000 hours of on-the-job training during the 
period from June 13, 2000, through June 12, 2004, and 
subsequently granted an extension through December 2, 2004. 

3. Although the veteran completed the 8000 hours of on-the-
job training required by his apprenticeship program, he did 
not receive his journeyman wage rating until May 1, 2005, 
because he did not complete the associated classroom 
instruction by December 2, 2004. 
CONCLUSION OF LAW

The criteria for a claimed extension of the veteran's pre-
approved apprenticeship program beyond December 2, 2004 
have not been met. 38 C.F.R. § 21.3130(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The veteran seeks an extension of his VA education benefits 
for a course of apprenticeship beyond December 2, 2004. 

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006); see also, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006). However, while the record does not 
reflect that the veteran was provided notice as required by 
38 U.S.C.A. § 5103(a), the Board finds that such notice is 
not required under the facts and circumstances of this case 
and that the veteran is not prejudiced by this omission.

As explained below, the Board finds that it is the law, and 
not the evidence, that is dispositive in this case. An 
opinion from the VA General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim or required to develop 
evidence to substantiate a claim where the claim cannot be 
substantiated, either because there is no legal basis for 
the claim or because the undisputed facts render the 
veteran ineligible for the claimed benefit. 38 C.F.R. § 
21.1032(d) (2002); see also, VAOPGCPREC 5-2004 (June 23, 
2004).



Analysis

The veteran notes that from June 13, 2000 to December 2, 
2004, he received VA education benefits which assisted him 
in the pursuit of an apprenticeship and led to a journeyman 
wage rate in the electrical industry. The veteran contends 
that VA should extend the education benefits for his 
apprenticeship to May 1, 2005, the date that he received 
his journeyman wage rate. He notes that during that time, 
he was completing classroom instruction associated with his 
apprenticeship. In this regard, he notes that he was laid 
off for a period between January and June 2004, during 
which he received no VA education benefits. In any event, 
he maintains that an extension of such benefits is 
warranted.

After reviewing the record, the Board finds that the 
veteran's claim is prohibited by VA regulations. Therefore, 
the appeal is denied.

In June 2000, the veteran signed an agreement with the 
Joint Apprenticeship and Training Committee of Local Union 
Number 56 of the International Brotherhood of Electrical 
Workers (the Committee). The Committee agreed to expend a 
significant sum of money to train the veteran in the 
specialized skills necessary for employment in the 
electrical industry and granted the veteran a scholarship 
for five years of training, June 13, 2000 to June 13, 2005. 

In an agreement with the Pennsylvania Apprenticeship and 
Training Council, also dated in June 2000, the veteran 
agreed that his apprenticeship would consist of 8000 hours 
of training, consisting of ten 800 hour periods during 
which he would be paid at a graduated rate but less than 
the journeyman's wage rate. 

In July 2000, the veteran applied for VA education benefits 
under the Montgomery GI Bill - Active Duty Educational 
Assistance Program under Chapter 30, Title 38 of the United 
States Code.

In December 2000, the RPO notified that the veteran was 
entitled to education benefits under the Montgomery GI Bill 
- Active Duty for the period from June 13, 2000 to June 13, 
2004. The RPO noted that at the start of his course, he was 
entitled to benefits which had to be used by February 7, 
2008. The RPO stated that if the veteran worked less than 
120 hours per month, his VA education benefits would be 
lower. The RPO further notified the veteran that if he 
believed that decision was in error, he could would write 
the RPO and tell them why. In so doing, the RPO enclosed VA 
Form 4107 containing the veteran's appellate rights; 
however, the veteran did not submit a timely Notice of 
Disagreement with which to initiate an appeal. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2000).Therefore, that decision became final under the law 
and regulations then in effect. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000). 

During the course of his training, the veteran certified 
the number of hours he had spent attending on-the-job and 
apprenticeship training. The veteran notified the RPO than 
in January 2004, he had worked 64 hours and that from 
February through May 2004, he had not worked any hours. It 
was noted, however, that he was still enrolled in and 
pursuing the program approved for VA benefits.

In September 2004, VA found that the veteran had completed 
7109 hours of training out of the approved 8000 hours. 
Therefore, VA granted the veteran an extension of VA 
education benefits from June 13, 2004 through November 30, 
2004, so that he could complete the requisite hours. The 
RPO informed the veteran that he had to notify the RPO when 
he reached the journeyman's wage rate, as VA could not 
authorize benefits for any period after he reached that 
rate. 

In March 2005, the RPO notified the veteran that it denied 
his claim for VA education benefits beyond November 30, 
2004, as he had completed the extension of benefits 
approved in September 2004. The veteran disagreed with that 
decision, and this appeal ensued.

In June and September 2005, a representative of Local Union 
56 reported that the veteran had completed 8000 hours of 
apprenticeship on December 2, 2004 and that he had started 
to receive journeyman wages on May 1, 2005. The 
representative noted that the delay in the veteran's 
receipt of journeyman wages was due to the fact that he had 
not completed his schooling.

The veteran now contends that he should receive VA 
education benefits for the period from December 3, 2004 
through April 30, 2005. He notes that his schooling did not 
involve self-paced instruction. Rather, he states that it 
was part of nationally mandated program associated with the 
International Brotherhood of Electrical Workers and that he 
could only finish when the course prescribed. In this 
regard, he states that he received no VA benefits in the 
first half of 2004, because he had been laid off. He also 
notes that he was foremost among his peers in attendance 
and grade percentile due to his committed effort. 
Therefore, he concludes that an extension of his VA 
benefits is warranted from December 2, 2004 through April 
30, 2005.

The veteran is justly proud of his efforts in achieving his 
goals in the electrical industry. However, the applicable 
law and VA regulations make no provisions for extending his 
VA education benefits beyond December 2, 2004, the date 
that he completed his pre-approved 8000 hours of 
apprenticeship. Rather, they clearly state that VA will 
make no payment for training in an apprenticeship or other 
on-job training program in excess of the number of hours 
approved by the State approving agency or VA. 38 C.F.R. 
§ 21.3130(c)(1). 

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426 (1990)]. 

Although he was laid off during much of the first half of 
2004, that layoff was considered when the RPO adjusted his 
benefits to include the period from June 13, 2004 through 
December 2, 2004. That extension was granted with the goal 
of meeting the requirements of his pre-approved course of 
apprenticeship. Moreover, despite his layoff he 
acknowledges that he continued to attend classroom 
instruction. That such instruction was not completed by the 
time the veteran finished his pre-approved course of 
apprenticeship is not the fault of VA. While VA can assist 
him by providing education benefits, it is up to the 
veteran to ensure that he is able to complete the 
requirements for completion of his apprenticeship during 
the time he receives such benefits. In any event, the law 
is dispositive of the issue; and, therefore, the appeal 
must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

The claim to extend the veteran's VA education benefits 
beyond December 2, 2004 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


